The State appeals from two judgments of the Court of Claims resulting from an award of $4,000 to Dorothy Downs for personal injuries and $500 to her husband in a derivative action. Claimant, Dorothy Downs, went with her husband and children to the James Baird State Park, operated and maintained by the State, on August 14, 1956. A fee was paid for parking their ear and Dorothy Downs paid for the rental of a pair of roller skates furnished by the State and a State employee adjusted the skates and fitted them. It appears to be without dispute that, while claimant was skating on a rink maintained by the State, the entire front wheel assembly of one skate fell off, causing claimant to fall and sustain injuries. The Court of Claims has found that the State was negligent in failing to exercise reasonable care in the inspection, adjustment and fitting of the skates, and that the claimant was free from contributory negligence. The record presents clear questions of fact with ample evidence to support the findings of the Court of Claims. Appellant also claims that the award of $4,000 to Dorothy Downs is excessive. She sustained painful injuries of a nonpermanent nature, and a permanent injury to the fourth finger of the right hand which results in a deformity and affects the use of the hand. The assessment of damages by the trial court was reasonable and should not be disturbed on appeal. Judgments unanimously affirmed, with one bill of costs to respondents.